                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                         NO. 7:19-CV-13-FL


 GERALDINE BECKLES,                              )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )                       ORDER
                                                 )
 KOHL’S DEPARTMENT STORES, INC.,                 )
                                                 )
                       Defendant.                )
                                                 )



       This matter is before the court on defendant’s motion to dismiss for failure to state a claim

pursuant to Federal Rule of Civil Procedure 12(b)(6) (DE 5). The issues raised have been fully

briefed, and in this posture are ripe for disposition. For the reasons that follow, defendant’s motion

is granted in part and denied in part.

                                    STATEMENT OF THE CASE

       Plaintiff initiated this action on August 17, 2018, in Onslow County Superior Court. Plaintiff

alleges defendant violated plaintiff’s rights by unlawfully restraining her against her will after

wrongfully accusing her of stealing merchandise. On January 21, 2019, defendant removed the case

to this court. Two weeks later, defendant filed the instant motion to dismiss, arguing that plaintiff

was not falsely imprisoned, she did not suffer intentional infliction of emotional distress, and

punitive damages are not available.         After resolving several issues regarding plaintiff’s

representation, the court granted plaintiff leave to respond to the motion to dismiss. Plaintiff timely

responded, opposing defendant’s motion to dismiss her false imprisonment claim.
                                     STATEMENT OF FACTS

         The facts in the complaint may be summarized as follows. On or about August 20, 2015,

plaintiff was shopping at Kohl’s in Jacksonville, North Carolina. (Compl. ¶¶ 3-4). During her trip,

she admired certain perfume and items of jewelry, and was deciding whether to purchase those

items. (Id. ¶ 5). She was stopped by Nathan Roberts (“Roberts”), defendant’s employee. (Id. ¶ 4).

Roberts publicly accused plaintiff of stealing the perfume and jewelry she had been looking at. (Id.

¶¶ 5-6). Plaintiff was taken by Roberts and moved about the business premises without her consent.

(Id. ¶ 7). She was held against her will until law enforcement arrived to take plaintiff into custody.

(Id.).

         The law enforcement officer called to the scene looked at a video recording of the incident

and advised Roberts that he saw no stealing. (Id. ¶ 8). In addition, no property was found on

plaintiff’s person or recovered from her. (Id. ¶ 9). Nonetheless, Roberts insisted on charging

plaintiff with the crime of larceny. (Id.). Plaintiff was incarcerated and forced to post a secured

bond. (Id. ¶ 10). Defendant did not pursue the larceny charge against plaintiff, resulting in

dismissal of the charge. (Id. ¶¶ 13-14).

                                      COURT’S DISCUSSION

A.       Standard of Review

         “To survive a motion to dismiss” under Rule 12(b)(6), ‘a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-pled facts as

true and construes these facts in the light most favorable to the plaintiff,” but does not consider
                                                    2
“legal conclusions, elements of a cause of action, . . . bare assertions devoid of further factual

enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations omitted).

B.      Analysis

        The court considers in turn plaintiff’s claims of false imprisonment, intentional infliction of

emotional distress, and punitive damages.

        1.      False Imprisonment

        “A cause of action for false arrest or false imprisonment is based upon the deprivation of

one’s liberty without legal process.” Melton v. Rickman, 225 N.C. 700, 703 (1945). In North

Carolina, the elements of a false imprisonment claim are (1) the illegal restraint of plaintiff by

defendant, (2) by force or implied threat of force, (3) against plaintiff’s will. See Fowler v.

Valencourt, 334 N.C. 345, 348–49 (1993); West v. King’s Dep’t Store, Inc., 321 N.C. 698, 702

(1988); Black v. Clark’s Greensboro, Inc., 263 N.C. 226, 228 (1964). “While actual force is not

required, there must be an implied threat of force which compels a person to remain where he does

not wish to remain or go where he does not wish to go.” West, 321 N.C. at 702 (citing Hales v.

McCrory-McLellan Corp., 260 N.C. 568, 570 (1963)); Rogers v. T.J.X. Companies, Inc., 329 N.C.

226, 229 (1991). “The restraint requirement of this action requires no appreciable period of time,

simply sufficient time for one to recognize his illegal restraint. The tort is complete with even a brief

restraint of the plaintiff's freedom.” West, 321 N.C. at 703.

        Roberts publicly accused plaintiff of stealing. (Compl. ¶ 5). Plaintiff was then “taken” by

Roberts and “moved” about the business premises “without her consent and against her will.” (Id.

¶ 7). It is reasonable to infer that “taking” plaintiff meant moving her by force. Additionally,

moving plaintiff throughout defendant’s business without her consent is reasonably inferred to be
                                                   3
an unlawful restraint. Viewing the allegations in light most favorable to plaintiff, she states a claim

for false imprisonment.

       Defendant argues that no force was used to move plaintiff. To so conclude without discovery

requires an adverse inference against plaintiff, which the court may not make on 12(b)(6) motion.

Defendant also argues that, because it is a merchant, plaintiff’s claim is barred. (See Def. Mem. (DE

6) at 5-6). North Carolina recognizes a “shopkeeper’s privilege” that provides protection for

merchants from civil liability for false imprisonment under certain circumstances. See N.C. Gen.

Stat. § 14-72.1(c) (requiring, among other things, probable cause to believe plaintiff had willfully

concealed the merchandise of a store). The shopkeeper’s privilege under § 14-72.1(c) is an

affirmative defense. Redding v. Shelton’s Harley Davidson, Inc., 139 N.C. App. 816, 819 (2001);

see Wells v. Clayton, 236 N.C. 102, 106 (1952) (“[D]efendant has the burden of proving an

affirmative defense.”). “[A] motion pursuant to Rule 12(b)(6) invites an inquiry into the legal

sufficiency of the complaint, not an analysis of potential defenses to the claims set forth therein.”

Brockington v. Boykins, 637 F.3d 503, 506 (4th Cir. 2011). Dismissal under Rule 12(b)(6) based

on affirmative defenses only “is appropriate when the face of the complaint clearly reveals the

existence of a meritorious affirmative defense.” Id.

       The face of plaintiff’s complaint does not reveal defendant’s assertion of privilege is clearly

meritorious. The law enforcement officer called by defendant to the store advised Roberts that he

saw no stealing upon reviewing the video recording of the incident. (Compl. ¶ 8). Additionally, no

property of defendant was found on plaintiff or recovered from her. (Id. ¶ 9). It is far from clear

on the face of plaintiff’s complaint that defendant had probable cause to believe plaintiff was

shoplifting. The court declines to rule on the shopkeeper’s privilege. See Brockington, 637 F.3d

at 506. Defendant’s motion to dismiss plaintiff’s false imprisonment claim is denied.
                                                  4
          2.     Intentional Infliction of Emotional Distress

          Plaintiff alleges that defendant’s actions “humiliated” her and “caused her great emotional

distress.” (Compl. ¶ 6). The court construes this allegation as a claim of intentional infliction of

emotional distress (“IIED”).

          To plead IIED, plaintiff must show “(1) extreme and outrageous conduct [by the defendant],

(2) which is intended to cause and does cause (3) severe emotional distress to another.” Turner v.

Thomas, 369 N.C. 419, 427 (2016) (citing Dickens v. Puryear, 302 N.C. 437, 452 (1981)). “In this

context, the term ‘severe emotional distress’ means any emotional or mental disorder, such as, for

example, neurosis, psychosis, chronic depression, phobia, or any other type of severe and disabling

emotional or mental condition which may be generally recognized and diagnosed by professionals

trained to do so.” Johnson v. Ruark Obstetrics & Gynecology Assocs., P.A., 327 N.C. 283, 304

(1990).

          Nothing in plaintiff’s complaint suggests she suffered from a severe and disabling emotional

or mental condition generally recognized by the medical profession as a result of defendant’s

actions. Plaintiff merely relies on the threadbare, conclusory allegation that defendant’s conduct

caused her “great emotional distress.” (Compl. ¶ 6). Plaintiff also does not raise argument in

opposition to defendant’s motion with respect to any IIED claim. Plaintiff’s claim is dismissed

without prejudice.

          3.     Punitive Damages

          Under North Carolina law, “punitive damages may be awarded . . . to punish a defendant for

egregiously wrongful acts and to deter the defendant and others from committing similar wrongful

acts.” N.C. Gen. Stat. § 1D-1. “Punitive damages may be awarded only if the claimant proves that

the defendant is liable for compensatory damages and that [fraud, malice, or willful or wanton
                                                   5
conduct] was present and was related to the injury for which compensatory damages was

awarded[.]” Id. § 1D-15(a). In addition, “[p]unitive damages may be awarded only if . . . in the case

of a corporation, the officers, directors, or managers of the corporation participated in or condoned

the conduct constituting the aggravating factor giving rise to punitive damages.” Id. § 1D-15(c).

       Plaintiff has not alleged that any officer, director, or manager of the corporation participated

in or condoned accusing plaintiff of stealing, moving her about the premises, or insisting on pressing

charges for larceny. (Compl. ¶¶ 5, 7, 9). Plaintiff does not oppose defendant’s motion as to her

punitive damages claim. (See Pl. Resp. (DE 13) at 3). Accordingly, the court dismisses plaintiff’s

punitive damages claim without prejudice.

                                          CONCLUSION

       Based on the foregoing, defendant’s motion to dismiss (DE 5) is GRANTED IN PART and

DENIED IN PART. Plaintiff’s IIED and punitive damages claims are DISMISSED WITHOUT

PREJUDICE. Plaintiff’s false imprisonment claim remains. Having disposed of the instant motion,

the court hereby LIFTS the stay on this case. The court’s initial order regarding planning and

scheduling will follow.

       SO ORDERED, this the 9th day of May, 2019.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  6
